          Case 1:17-cv-02041-RJL Document 85 Filed 07/14/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
------------------------------------------------------------- X
MIKHAIL FRIDMAN, PETR AVEN, and                                :
GERMAN KHAN,                                                   :
                                                               :
                                    Plaintiffs,                :
                                                               :
                        v.                                     : Case No. 1:17-cv-02041 (RJL)
                                                               :
BEAN LLC (a/k/a FUSION GPS) and GLENN                          :
SIMPSON,                                                       :
                                                               :
                                    Defendants.                :
------------------------------------------------------------- X


                       JOINT MOTION FOR EXTENSION OF TIME TO
                         RESPOND TO REQUESTS FOR ADMISSION

       Plaintiffs Mikhail Fridman, Petr Aven and German Khan and Defendants Bean LLC and

Glenn Simpson respectfully request an extension of two weeks to respond to the other parties’

requests for admission. Defendants served Defendants’ Requests For Admission To Peter Aven,

Defendants’ Requests For Admission To Mikhail Fridman, and Defendants’ Requests For

Admission To German Khan on the Plaintiffs on June 24, 2020. Pursuant to Fed. R. Civ. P.

36(a)(3), Plaintiffs’ responses are currently due on July 24, 2020. Plaintiffs served Plaintiffs’

First Set Of Requests For Admission on Defendants on June 24, 2020. Pursuant to Fed. R. Civ.

P. 36(a)(3), Defendants’ responses are also currently due on July 24, 2020.

       Both parties seek additional time to respond adequately to the other parties’ requests for

admission. A fourteen-day extension of the deadline to respond to requests for admission will

make Plaintiffs’ and Defendants’ responses due on August 7, 2020. The Court’s granting of this

motion will not affect any scheduled deadlines in this case.

       Counsel for Plaintiffs and Defendants have conferred regarding the relief requested here
          Case 1:17-cv-02041-RJL Document 85 Filed 07/14/20 Page 2 of 2




and submit this motion jointly. A Proposed Order is attached.



Dated: July 14, 2020                          Respectfully submitted,



 /s/ Joshua A. Levy                                  /s/ Kim Sperduto
 Joshua A. Levy (DC Bar No. 475108)                  Alan S. Lewis (#NY0252)
 Rachel M. Clattenburg (DC Bar No. 1018164)          CARTER LEDYARD & MILBURN LLP
 Zachary Blau (DC Bar No. 1600714)                   2 Wall Street
 LEVY FIRESTONE MUSE LLP                             New York, NY 10005
 1401 K St. NW, Suite 600                            Tel: (212) 732-3200
 Washington, DC 20005                                Fax: (212) 732-3232
 Tel: (202) 845-3215                                 lewis@clm.com
 Fax: (202) 595-8253
 jal@levyfirestone.com                               -and-
 rmc@levyfirestone.com
 zblau@levyfirestone.com                             Kim Sperduto (DC Bar No. 416127)
                                                     SERDUTO THOMPSON & GASSLER PLC
 Counsel for Defendants                              1747 Pennsylvania Avenue, NW, Suite 1250
                                                     Washington, DC 20006
                                                     Tel: (202) 408-8900
                                                     Fax: (202) 408-8910
                                                     ksperduto@stglawdc.com

                                                     Attorneys for Plaintiffs



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 14th day of July 2020, I electronically filed and served the
foregoing using the CM/ECF system.

                                                      /s/ Kim Sperduto
                                                      Kim Sperduto




                                                 2
         Case 1:17-cv-02041-RJL Document 85-1 Filed 07/14/20 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
------------------------------------------------------------- X
MIKHAIL FRIDMAN, PETR AVEN, and                                :
GERMAN KHAN,                                                   :
                                                               :
                                    Plaintiffs,                :
                                                               :
                        v.                                     : Case No. 1:17-cv-02041 (RJL)
                                                               :
BEAN LLC (a/k/a FUSION GPS) and GLENN                          :
SIMPSON,                                                       :
                                                               :
                                    Defendants.                :
------------------------------------------------------------- X

                                     PROPOSED ORDER

       Before the Court is the Joint Motion For Extension of Time To Respond To Requests For

Admission (“Joint Motion to Extend Time”). Upon consideration of the Joint Motion to Extend

Time and mutual consent of counsel, the Court ORDERS that:

       The Joint Motion to Extend Time is GRANTED; and

       Plaintiffs’ responses to Defendants’ Requests For Admission To Peter Aven, Defendants’

Requests For Admission To Mikhail Fridman, and Defendants’ Requests For Admission To

German Khan and Defendants’ responses to Plaintiffs’ First Set Of Requests For Admission on

Defendants are due on or before August 7, 2020.



                                                     _____________________________
                                                     Richard J. Leon
                                                     United States District Judge
